Case 2:18-cv-00333 Document 1 Filed on 10/04/18 in TXSD Page 1 of 29

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

CORPUS CHRISTI DIVISION

 

FRED HOFFMAN, LII, #01662898,

Plaint i ff, Southern Het of Fos
OCT 04 urd

Ve

SGT. JAVIER MURO, COREY FURR, ;
David 4, Bradley, Clark of Court

CIVIL ACTION.

GINTHIA GUZMAN, JOHN GONZALES, JURY DEMANDED

SONTA GUTIERREZ, and JAMES

THOMPSON, III.

8

§

§

§

8

§

§

§

§

CHRISTI GARCIA, VERONICA INMON,, §
8

§

§

§

§

§

§

Defendants. §
§

 

PLAINTIFF'S VERIFIED COMPLAINT WITH JURY DEMAND

 

TO THE HONORABLE JUDGE OF SAID COURT:

This is a civil rights action filed by FRED HOFFMAN, III, a
state prisoner, for declaratory and also injunctive relief under
U.S.C. § 1983, for defendants knowingly and intentionally causing
deprivations and that deprivations are violations of the Equal
Protection Act, Religious Land Use and Institutionalized Persons
Act (RLUIPA), and Due Process Clause, a federal retaliation claim,
violations of the Eighth Amendment to the United States Constitut-
lon, violations of the First Amendment to the United States Con-
stitution, violations of the Fourteenth Amendment to the United
States Constitution, violations of the Americans with Disabilities
Act under 42 U.S.C. § 12132, all stemming from a Campaign of
Harassment by the Defendants with multiple acts. The Plaintiff

also alleges the torts of assault and battery. The Plaintiff states:

PAGE 1

 
Case 2:18-cv-00333 Document 1 Filed on 10/04/18 in TXSD Page 2 of 29

I. LIBERAL CONSTRUCTION RULE
1. In addition to construing this Complaint liberally by law,

 

this Court should know that the Plaintiff does not have an educa-
tion in the field of law, and is limited to proper resources to
litigate this claim. Plaintiff might fail to cite proper legal
authority, confuse legal theories, or use poor syntax and/or even
sentence construction. Please at all times construe this Complaint
and Declaration liberally. SEE: HAINES v. KERNER, 404 US 519, 30
L.Ed.2d 652, 92 S.Ct. 594 (1972).

II. JURISDICTION & VENUE
2. This is a civil action authorized by 42 U.S.C. Section 1983
to redress the deprivation, under color of state law, of rights
Secured by the Constitution of the United States. The Court has
jurisdiction under 28 U.S.C. Section 1331 and 1343 (a)(3). The
Plaintiff seeks declaratory relief pursuant to 28 U.S.C. Section
2201 and 2202. Plaintiff's claims for injunctive relief are
authorized by 28 U.S.C. Section 2283 & 2284 and Rule 65 of the

Federal Rules of Civil Procedure.

3. The Southern District of Texas is an appropriate venue under
28 U.S.C. Section 1391 (b)(2), because it is where the events
giving rise to this claim occurred, the Plaintiff resides within
the territorial limits of this Court, and Defendants, through
their duties, are also doing business throughout this part of the
State of Texas. Also it should be noted that there are multiple
acts that are Ultra Vires as well.

III. PRE-SUIT NOTICE OF CLAIM
4. Plaintiff duly and properly notified defendants herein of
this claim more than sixty (60) days prior to the filing of this
Complaint in this Cause.

PAGE 2
Case 2:18-cv-00333 Document 1 Filed on 10/04/18 in TXSD Page 3 of 29

a

IV. DISCOVERY CONTROL PLAN
5. Plaintiff intends to conduct discovery in this suit in full

compliance with Rules 26-37 of the Federal Rules of Civil Pro-
cedure.

V. EXHAUSTION OF ADMINISTRATIVE REMEDIES
6, Plaintiff has exhausted all administrative remedies for all

 

Claims in this Complaint, and as proof attaches as EXHIBITS all
the Step 1 & 2 Grievances needed to show proof of exhaustion.
VI. PLAINTIFF'S PLACE OF PRESENT CONFINEMENT
7. The Plaintiff is currently confined in the McConnell Unit in
Beeville, Texas, which is a unit that is part of the Texas Dept.
of Criminal Justice (TDCJ-CID).
VII. PARTIES TO THIS SUIT
8. Plaintiff: FRED HOFFMAN, I[II, TDCJ# 1662898, McConnell
Unit, 3001 S. Emily Dr., Beeville, Texas 78102.

9. Defendants: SGT. JAVIER MURO, at all times relevant is a
Sergeant of Correctional Officers assigned to
the McConnell Unit & is employed by TDCJ-CID.
His mailing address is 3001 S. Emily Drive,

Beeville, Texas 78102.

10. LT. CHRISTI L. GARCIA, at all times relevant is
a Lieutenant of Correctional Officers assigned
to the McConnell Unit & is employed by TDCJ.
Her mailing address is 3001 S. Emily Drive,

Beeville, Texas 78102.

1i. CINTHIA GUZMAN, at all times relevant is a

Sergeant of Correctional Officers assigned to

the McConnell Unit & is employed by TDCJ-CID.
Mail to 3001 S. Emily Dr., Beeville, Texas 78102

PAGE 3
Case 2:18-cv-00333 Document 1 Filed on 10/04/18 in TXSD Page 4 of 29

12. VERONICA INMON, at all times relevant is a
Classification Case Manager II assigned to
the McConnell Unit & is employed by TDCJ-CID.
Her mailing address is 3001 S. Emily Drive,

Beeville, Texas 78102.

13. COREY FURR, at all times relevant is.a ASST.
HEAD WARDEN assigned to the McConnell Unit &
is employed by TDCJ-CID. His mailing address
is 3001 S. Emily Dr., Beeville, Texas 78102.

14. | JOHN C. GONZALES, at all times relevant is a
Lieutentant of Correctional Officers assigned
to the McConnell Unit & is employed by TDCJ-CID.
His mailing address is 3001 S. Emily Drive,

Beeville, Texas 78102.

15. SONIA GUTIERREZ, at all times relevant is a
Correctional Officer IV assigned to the ML
Unit and is employed by TDCJ-CID. Her. mailing

address is 3001 S. Emily Drive, Beeville, Texas

78102.

16. JAMES THOMPSON, III, at all times relevant is a
Major of Correctional Officers assigned to the
McConnell Unit (ML) & is employed by TDCJ-CID.
His mailing address is 3001 S. Emily Drive,

Beeville, Texas 78102...

17. All defendants are sued in their official and individual

Capacities. All the Defendants have acted, and continue to act,

under color of state law at all times relevant to this complaint.

PAGE 4
Case 2:18-cv-00333 Document 1 Filed on 10/04/18 in TXSD Page 5 of 29

VIII. BRIEF DESCRIPTION OF ACT(S) OR OMMISSION(S); OF THE DEFENDANTS
18. SGT. JAVIER MURO, ensures a Campaign of Harassment is carried
out against the Plaintiff; retaliated against the Plaintiff for

his redress of grievances under the First Amendment; violated the
Plaintiff's First Amendment rights by the intentional, deliberate
and malicious destruction of Plaintiff's typewriter -- an instru-
ment used for activities protected by the First Amendment -~3; the
writing of falsified disciplinary cases, or causing them. to be
written & served; assault; battery; denial of religious beard;
denial of due process; and violated the Plaintiff's Eighth Amend-

ment rights as well. He also denied Plaintiff access to Courts.

19. CHRISTIE GARCIA, ensures a Sampaign of Harassment is carried
out against the Plaintiff; retaliated against the Plaintiff for

his redress of grievances under the First Amandment; violated the
Plaintiff's first Amendment rights to Freedom of Speech; the
writing of falsified disciplinary cases; the acting as Disciplinary
Hearing Officer in falsified disciplinary cases and ensuring that
Plaintiff was found guilty of a false case; denial of due process;
denial of religious food; denial of diabetic snack (required); and

violated the Plaintiff's Eighth Amendment rights as well.

20. CINTHIA GUZMAN, ensures a Campaign of Harassment is carried

out against the Plaintiff; retaliated against the Plaintiff for

his redress of grievances under the First Amendment; violated the
Plaintiff's Eighth Amendment rights by denying cold water for 3

days in a row; denial of due process; and refusing to investigate

a falsified disciplinary case, with direct knowledge of its falsity.

GUZMAN is also guilty of nepotism with MURO, against the Plaintiff.

PAGE 5
Case 2:18-cv-00333 Document1 Filed on 10/04/18 in TXSD Page 6 of 29

21. VERONICA. INMON, retaliated against the Plaintiff for his
testimony against her in Court in a case where he was NOT the
Plaintiff; retaliated against the Plaintiff for his redress of
grievances under the First Amendment; denial of the Equal Pro-

tection Clause; denial of due process; and ensures a Campaign

of Harassment is carried out against the Plaintiff.

22. COREY FURR, ensures a Campaign of Harassment is carried
out against the Plaintiff; retaliated against the Plaintiff for
his redress of Grievances under the First Amendment; denial of
the Equal Protection Clause; Substantial and Procedural Due
Process violations; failure to respond to Plaintiff's request
for help, with prior knowledge of the claims, in an act of
deliberate indifference; and failure to train or re-train his

subordinates.

23. JOHN C. GONZALES, ensures a Campaign of Harassment is carried
out against the Plaintiff; retaliated against the Plaintiff for
his redress of grievances under the First Amendment; compromised
an official internal investigation against the other Defendants,
to impair the verity of the investigation, and affect the outcome;
threatend, coerced, and altered the testimony of four witnesses

on the Plaintiff's behalf in an official investigation; denial

of due process; and violated the Equal Protection Clause.

24. SONIA GUTIERREZ, ensures a Campaign of Harassment is carried
out against the Plaintiff; retaliated against the Plaintiff for

his redress of grievances under the First Amendment; violated the
ADA Act and Equal Protection Clause; and violated the Plaintiff's

Eighth Amendment rights as well. She also committed theft as well.

PAGE 6

 

 
Case 2:18-cv-00333 Document 1 Filed on 10/04/18 in TXSD Page 7 of 29

25. JAMES THOMPSON, III, ensures a Campaign of Harassment is
carried out against the Plaintiff; retaliated against the Plaintiff
for his redress of grievances under the First Amendment; denial of
the Equal Protection Clause with INMON in an official hearing; the
denial of due process; and ensured that Plaintiff was denied his
earned upgrade in custody status in retaliation for reporting of

MURO and GARCIA's conduct.

IX. STATEMENT OF THE FACTS & CLAIMS
26. Plaintiff was diagnosed with Occipital Lobe seizures and also

Temporal-Parietal-Occipital seizures at the age of eleven, from a
serious blow to the head during an accident while snow-skiing in
Leogang, Austria. Throughout his lifetime since that he has needed
medication in order to keep this disorder under control. Due to
insurance difficulties at times and his being incarcerated has

made this a challenge.

27 Plaintiff was also diagnosed with Complex Partial Seizures at
the age of thirteen, from serious carbon monoxide poisoning of
twenty-two percent of his blood, and being hospitalized for two
weeks for blood transfusions. The seizures were a side effect of
that exposure, and throughout his lifetime he has needed medication

in order to keep this disorder under control as well.

28. Plaintiff was also diagnosed with diabetes type II at the
age of thirty-two. Throughout his lifetime since that he has needed

medication in order to keep this disease/disorder under control.

29. Plaintiff was also diagnosed with Post Traumatic Stress Dis-

order (PTSD) at the age of twenty-two, for his time in the U.S.

Air Force, while stationed in Europe. Throughout his lifetime he

has needed medication in order to combat and treat this disorder.

PAGE 7
Case 2:18-cv-00333 Document 1 Filed on 10/04/18 in TXSD Page 8 of 29

30. The above is established to show how the major life activities
of the Plaintiff are affected by his long diagnosed disorders and
diseases, and that these impairments well establish the fact that
the Plaintiff is indeed qualified and well established as a true

person with disabilities.

31. This establishes the Plaintiff's class -- Plaintiff belongs to
a viable sub-class of the prison population - i.e. those who engage
in constitutionally protected writ writing -- A “writ writer" or
also referred to as a ‘‘Jail-house Lawyer", is generally understood
to mean a prisoner who files lawsuits, and/or assists other inmates
in the preparation of prosecution of lawsuits, usually against the
prison (or sometimes jail) authorities and including conditions of
confinement and habeas cases and suits against law enforcement and

court personnel.

32. Defendants created an environment to ensure a Campaign of
Harassment was allowed to be carried out un-impeded by unit staff,
in retaliation for the Plaintiff redressing his grievances. The
Defendants worked in concert to violate my First, Eighth, and also
Fourteenth Amendment Rights by retaliating further, denial of due
Process both procedurally and substantially, committed assault and
battery, theft, denial of religious beard, denial of religious food,

denial of medical needs (insulin, medical appointments, & food),

assaultive behavior, agressive behavior, and offensive behavior.

33. The Campaign of Harassment consisted of, but is not limited to
the following: harassment over my religious beard, harassment for
my redressing grievances, filing false disciplinary cases, ordering
other unit staff to write more false disciplinary cases, treatment

that was unjustifiably humiliating, frightening, degrading and

PAGE 8
Case 2:18-cv-00333 Document 1 Filed on 10/04/18 in TXSD Page 9 of 29

anti-ethical to human dignity in regards to the assault & battery,
legal papers were confiscated and/or destroyed which impaired the
Plaintiff's ability to present his case effectively in State court
and was both interference and denial of access to courts, the

intentional destruction of Plaintiff's typewriter in an effort to

frustrate, -forestall, impede and curtail my access to the courts.

34. Defendant GARCIA spread rumors that Plaintiff was a child
molestor and a rapist, trying to ensure witnesses would not even
testify on behalf of the Plaintiff, and also did so in an attempt

to garner threats of harm against the Plaintiff.

33. Defendant MURO while Plaintiff was transported to the Beeville
hospital for a seizure/stroke, went into Plaintiff's cell and then
in front of witnesses threw away Plaintiff's copies of exhibits &
witness affidavits that incriminated him and the other defendants.
MURO also at this same time caused irreversible diverse damage to
numerous parts of Plaintiff's typewriter, of a variety and extent
that proves willful rather than accidental conduct; it was indeed
irreparably damaged and this damage fully affected the operation

of the typewriter.

36. Defendant MURO hancuffed the Plaintiff in the rear, with two
sets of handcuffs, then forcibly moved the Plaintiff into the
barber shop, where when Plaintiff tried to leave, MURO then forced
Plaintiff to stay in position:with force by his own actions, and
then ordered barber to assault & battery the Plaintiff, by shaving
off my religious beard. At no time did MURO follow TDCJ policy in

this incident for a use of force over grooming issues.

PAGE 9

 
Case 2:18-cv-00333 Document 1 Filed on 10/04/18 in TXSD Page 10 of 29

37. Defendants created an environment of immiment risk of harm
and danger to the Plaintiff by, allowing this Campaign of high

risk harassment to continue by all involved with the Defendants.

38. Both Correctional Officers and offenders who agreed to testify
for the Plaintiff have been threatened, coerced, and had their
Statements altered by the defendants. Because of this action all
but one officer has rescinded their testimony on behalf of the
Plaintiff, claiming retaliation by teh defendants. Multiple other
offenders refuse to testify as well, since the progression of the

ongoing Campaign of Harassment continues un-impeded.

39. The Plaintiff was denied a proper unbiased classification
review when BOTH TDCJ staff in Huntsville recommended that the
Plaintife receive an upgrade in custody status, and TDGJ's own
classification computer system recommended the upgrade as well.
When board member SELZER tried to vote in accordance with that
recommendation both INMON and THOMPSON rejected that, and then

influenced SELZER's vote to my harm.

40. Defendant FURR was placed on notice of the abusive behavior

by the other defendants on every occassion via I-60 forms, letters,
Ombudsman level complaints, calls from Plaintiff's family, the
answering of seventeen (17) out of the twenty-five (25) STEP one
grievances included in this suit, and multiple conversations in
person with the Plaintiff, but failed to take any action against

the other defendants or otherwise control their behavior.

41. GARCIA & FURR's failure to investigate the. assault and to
allow a defacto policy of a “code of silence" about staff misconduct

that contributed to Plaintiff's assault is deliberate indifference.

PAGE 10
Case 2:18-cv-00333 Document 1 Filed on 10/04/18 in TXSD Page 11 of 29

42. The denial of relief in this matter should be forbidden, as
it subjects the Plaintiff to gratuitous harm, pain, and suffering

unlrelated to any penological purposes.
43. These practices and claims inevitably visit upon the Plaintiff

suffering that is beyond any legitimate purpose of his confinement.

A. BRIEF BREAKDOWN ON SGT. GUZMAN's ACTIONS OF ULTRA VIRES

STEP 2 GRIEVANCE # EXHIBITS ACTIONS OF ULTRA VIRES & MORE
RETURNED

 

they kept 2016176354 B, B-O1, & This is a detailed grievance against one
B-02 SGI) GUZMAN for only passing out COLD

WATER 3 times, when it should have been
24 times over a four day period. I wrote
over 30 other offenders a copy of what
iy grievance said, per their request.
This deprivation affected EVERY G5 Level
custody inmate living on 8 bldg from
06/25/16 to 06/28/16, from the hours of
6:30 AM till 6:30 PM. SGT. MURO did in
fact threaten me directly for these
grievances, promising me disciplinary
cases for every grievance I file on him

or GUZMAN.Tiiese- days were all extreme
heat, over 100° degrees.
_ The STEP 2 was filed and hand delivered

by SGT. SUNIGA to the Unit Grievance
office, but they disposed of it, to be
able to try and block my exhaustion of

administrative remedies, over this claim.

denied 2017044414 B-02 This is a detailed grievance against the
Grievance office for losing my STEP 2 &

it was falsely denied for being time+
barred.

GUZMAN was removed from the building by

Administration after the filing of over
thirty grievances over the COLD WATER.

PAGE 11
Case 2:18-cv-00333 Document 1 Filed on 10/04/18 in TXSD Page 12 of 29

B. BRIEF BREAKDOWN ON SGT. JAVIER MURO's ACTIONS OF ULTRA VIRES

STEP 2
RETURNED

10/07/16

11/17/16

11/17/16

11/29/16

12/01/16

01/23/17

GRIEVANCE # EXHIBITS

2016180277

2016186453

2016197203

2016201250

2016205076

2017002757

C, GOL, G02

CG, GOl, G02

E, EOL

G, GOl, G02,

1-03, & 1-4

ACTIONS OF ULTRA\ VIRES

Ongoing Campaign of Harassment, Violating ADA Act,
refuses shower, refuses hot meal, refuses blank SIEP
2 Grievances, refuses cold water, confintatio over
previous grievances filed, refuses shower again, and
refuses cold water a second time. ‘This is also the
first documented reporting of the assault by MURO on
the Plaintiff. It also further documents MURO denying
me the right to attend my medical layin and MRO's
falsified disciplinary cases in retaliation for the
Plaintiff redressing his grievances.

Detailed grievarce on MURD for his refusing showers,
a hot meal, and violating the Equal Protection laws.

Detailed grievance on MJRO & GUITERREZ denying me
the right to attend my medical layin to get my
glasses fixed. This delayed then being fixed for
over 9 months causing me migraine headaches using
old glasses to see, that were 10 years old. I was
perseribed pain medication twice for it. Glasses
were given back repaired on 02/01/2017.

Detailed grievance on MURO & MOCRE denying me two
already scheduléd legal visits causing interference
with access to courts for HODSON & WILLIAMS. ‘This
violated my Ist Arendnent rights as to Freedan of
Speech and the Freedom to Associate, and were in-
deed acts of retaliation by MJRO.& MORE.

Detailed grievance on MURO use of force to have my
religious beard cut off in an act of assault. The
2 witnesses to the assault were never interviewed.

Detailed disciplinary appaal to ist & 2nd false

retalitory disciplinary cases written by MURO. He
wate than for out of place, & for groaning.

PAGE 12

 
Case 2:18-cv-00333 Document 1 Filed on 10/04/18 in TXSD Page 13 of 29

STEP 2
RETURNED

12/09/16

09/18/17

11/08/17

14/14/17

11/10/17

GRIEVANCE #

EXHIBITS

ACTIONS OF ULTRA VIRES

 

2017014208

2017120877

2017125299

2017135371

2017139506

10/26/17"; 2017148907

I, FO, 12,
1-03, & I-04

T, T-OL

Y, Y-OL, ¥-02,
y-03

AA, AA-OL, Ad-O2,
AA-3

 

Detailed disciplinary appeal for 3rd retalitory case
weitten by MIRO. ‘this is for an altered hotpot.

Detailed grievance on MURO denying me a serious

medical. need of insulin on 4/4/17. ist SIEP OE is
retumed signed by WARDEN PUIMAM with ND ANSWER on
it. 2nd SIEP ONE has an answer acKled to signature.
UGL CARDENES wanted my permission to take my mail
out of the mailxoan to retrieve the Ist SIEP QE.

Detailed property claim against MIRO for stealing
my proparty/shower bag fron dayroam. I accepted a
Property settlement in the matter proving MURO's
culpability and responsibility in this action.

Detailed grievarce on MIRO for giving me an unlawful
ander to stop assisting other offenders with the
writing of grievances against him.

Detailed property claim against MIRO for stealing &
damaging my property, while I was in the hospital in
Beeville. MURO stole ALL copies of EXHIBTIS A, B, CG,
C-Ol, C-02, D, E, G, G-O1, G-02, G-03, HOL, HO,
I, 1-01, I-02, 1-03, 1-4, J, J-Ol, K, K-01, K-02,
L, M, N, &-O:and threw them in the trashcan per the
witnesses. MURO also broke my typeuciter as well. I
was offered a BAD FATIH property settlement of $1.60
for a $244.00 claim. MIRO broke the typewriter to
frustrate, forestall, impede and curtail my access

“to“the courts in active Litigation, and disposed of

evidence against him by other officers & inmates.

Detailed grievance on MRO for directing his staff
to write me a false retalitory disciplinary case,
which I was found NOP GUILTY of. MIRO served the
case on me himself in violation of TDCJ policy.

PAGE 13
Case 2:18-cv-00333 Document 1

STEP 2 GRIEVANCE # EXHIBITS
RETURNED

02/09/18 2017179835 BB, BB-1, BB-2,
PB-3, BB-4, and
BB-5

12/4/17 2017187645 a

Filed on 10/04/18 in TXSD_ Page 14 of 29

ACTIONS OF ULTRA VIRES & MORE

Detailed property claim on MURO for stealing my 2nd
shower bag/property fran dayroon. ‘This is also an
Equal Protection claim as another offender who had
kis. bag taken by MRO off the sane bench as mine,
received a fair property settlanent from Captain
Pircardo, and I was deied one.

Detailed grievance on MURO for denying me access to
pill window, library (2x), mailrom, & religious
congregational worship service. MUR) also tried to
deny and delay me fran a serious medical need of
insulin and also an appointment to buy camissary
because MIRO intentionally skipped me previously.

There are NEVER any gaps in the Campaign of Harassment by

defendant MURO except for periods were he and I were NOT on the

same building or sides of the Unit. After the filing of these last

two grievances I was told by multiple members of i TDCJ that the then

acting head-warden MARTINEZ had

it announced in the "Shift change"

meetings that MURO and I were to be seperated from now on, with

MURO working in Administrative Segregation on B-side, and my housed

on 3 building on A-side. All officers were instructed that MURO and

I were to have "ZERO interactions" with each other at all. This did

end MURO's personal actions in this ongoing Campaign of Harassment.

C. BRIEF BREAKDOWN ON LT. GARCIA's ACTIONS OF ULTRA VIRES

STEP 2 GRIEVANCE # EXHIBITS

~ RETURNED

ACTIONS OF ULTRA: VIRES & MORE

 

 

Memorandum for record used in OMBUDSMAN
investigation and given to WARDEN FURR to
document LIT. GARCIA's mishandling of the
OMBUDSMAN investigation she conducted into
SGT. MURO for his assault on me & much more.

PAGE 14

 
Case 2:18-cv-00333 Document 1 Filed on 10/04/18 in TXSD Page 15 of 29

SLEP 2 GRIEVANCE # EXHIBITS ACTIONS OF ULTRA VIRES & MORE
RETURNED

 

H, H-O1, H-O2 = Menorendum for record used in QVBUDSYAN investigation
and given to WARDEN FURR to document LT. GARCIA's
CAMPAIGN OF HARASSMENT against me, specifically for
a retalitory falsified disciplinary case and an ur
lawful. onder to not talk to Offender GREEN whe was
also assaulted by SGT MUROs

02/02/17 2017008245 J, FOL This grievance details LT. GARCIA's involvenent of
purposely allowing and not intravening in the fact
that my property was NOT retumed to me after the
Property restriction imposed by MRO's falsified
“disciplinary case ended. My proparty is kept an
additional 23 days beyond the punishment due to |
GARCIA's actions.

 

|

12/0/16 2017031753 K, K-OL, K-02 Detailed disciplinary appeal to 1st falsified and |
vetalitory disciplinary case written by GARCIA. She
wrote it for out of place, then denied me both my
diabetic snack and religious YOM KIPPUR jewish
meal as well.

L Merorandum for record used in OMBUDSMAN investigation
and given to WARDEN FURR to document LT. CARCIA's
CAMPATGN OF HARASSMENT against me, specifically for
denying me my religious YOM KIPPUR meal after both
fasting for three days, and the taldng my insulin.

M Menoradim for record used in OMBUDSMAN investigation
and given to WARDEN FURR to document LT. GARCIA's
CAMPATGN OF HARASSMENT against me, specifically for
denying me my diabetic snack on 10/13/16.

 

N Menoradum for record used in OMBUDSMAN investigation
and given to WARDEN FURR to doument IT. GARCIA's
CAMPAIGN OF HARASSMENT against me, specifically far
ordering another officer to write me a false case,
denying m2 a diabetic snack, and more.

PAGE 45
Case 2:18-cv-00333 Document 1 Filed on 10/04/18 in TXSD Page 16 of 29

STEP 2 GRIEVANCE # EXHIBITS
RETURNED

2017081201 0

Ry ROL, R-02
R03, & RO

OMA? =: 2017067237 R, ROL, RO2
B-O3, & ROA

ACTIONS OF ULTRA VIRES & MORE

‘This is the first Ongoing Campaign of Harassment
grievance that TDC] refused to accept. It documents
LT. GARCIA's actions in the OMBUDSMAN interview
she condrted into.SGTiMRO and everything in EX.
D, H, J, K, L, M, &N.

Marorenchm of Recoud used it OVBUDSAN investigation
and given to WARDEN FURR to document LT. GARCIA's
CAMPAIGN OF HARASSMENT against me, specifically for
ordering another officer to write me a falsified
case for "stealing", which he ends up declining to
do.

Memorencim of Record used in OMBUDSMAN investigation
and given to WARDEN FURR to document IT. GARCIA's
CAMPAIGN OF HARRASSMENT against ma, specifically for
Deing lowland abrasive with me in the chow hall
Over me trying to get a clean cup to use.

,  Manorandum of Record used in GMBUDSMAN investigation
and given to WARDEN FURR to document LT. GARCIA's
CAMPATGN OF HARRASSMENT against me, specifically for
continued harassment in the chow hall, and being
loud and abrasive with me over a tray of food. Also
four witness staterents as well.

’ ‘This is the second Ongoing Campaign of Harassment
grievance that IDC] did accept this time. It does
document LT. GARCIA's actions in EHIBIIS D, H, J,
K, L, M, N, P, Q, ad R.

This is witness affidavit from ROBERT WILLIAMS for
IT. GARCIA's attanpts to influence his testimony in
EXHIPIT R-03, and LT GARCIA's spreading personal
infcamation about the Plaintiff being a rapist, in -
an attempt to get threats of haxm against the
Plaintiff by spreading these rurors alad in gym.

PAGE : 16

 
Case 2:18-cv-00333 Document 1 Filed on 10/04/18 in TXSD Page 17 of 29

STEP 2 GRIEVANCE # EXHIBITS
RETURNED

05/18/17 2018084727 DD, Dl to. .
Db-19
06/29/17 2018091028 DD, DD-1 to
, DD-19
EE
2018151764 FF, FF-1 to EF-5

ACTIONS OF ULTRA VIRES & MORE

Detailed disciplinary appeal to case GARCIA was the
Disciplinary Hearing Officer. She nuns the hearing
three times, and assesses three different pmidments.
She does not allow my presence for the thind time,
and alters the hearing record AFTER the hearing was
over. She refuses to review witness statements, and
refuses review of Time Lapse Recording Video systen
in a MINOR case, even though ‘TLV review is allowed
to write a MINR case.

Detailed grievance against GARCIA for her actions in
falsified retalitory disciplinary case 20180130088,
which has been OVERIURNED by the ‘DCJ CMBUDSMAN's
office in Hntsville, Texas. She falsified reconds,
tampered with physical evidence, tampered with the
governmental record, gave false information in an
‘TDGJ OMBUDSMAN level investigation, destroyed the
eviderce, and violated ny civil rights; all in an
act of retaliation for redressing grievances.

Memorandum of record used in OYBUDSMAN investigation
and given to WARDEN FURR to document IT. GARCIA's
CAMPAIGN OF-HARASSENT against me, specifically for
weiting a falsified disciplinary case that was not
van for a hearing, but that does not change she did
weite the false case for out of place.

Detailed disciplinary appeal to case GARCIA was the

Disciplinary Hearirg Officer. She refuses to real the |

witness statements that exonerate me, refuses my om
weitten statement for the record, refuses to listen
to my verbal statement, refuses my request for rank,
makes marks on hearing fom making it illegible, finds
me guilty in a 60 second hearing, forces me under
duress to sign the hearing form, and AFIER the hearing
is over ALIPRS yet again the punishment on the case.

SIkP 2 is finalized, but NOL yet retumed to Plaintiff.

PAGE 17

 
Case 2:18-cv-00333 Document 1 Filed on 10/04/18 in TXSD Page 18 of 29

There are NEVER any gaps in the Campaign of Harassment by
defendant GARCIA, except for periods when she and I were NOT on

the same sides of the unit, during her absences from vacation and
being suspended by TDCJ for misconduct I helped report. GARCIA was
running a group of officers on her shift called "GARCIA's pets",
who she gave preferential treatment to, for job assignments, the
allowing of falsified disciplinary cases to run un-impeded, and
much more. Since coming back from that suspension she is running
with the help of MURO's girlfriend one LT. GUZMAN, run a new

group called the ‘CLICK SQUAD" by both TDCJ officers and inmates,
which is a new version of her original group, that carries out
retalitory conduct against inmates on this unit. If GARCIA sees me

or is invalved with me in any fashion, she continues to harass me.

D. BRIEF BREAKDOWN ON WARDEN FURR's ACTIONS OF ULTRA VIRES

 

 

STEP 2 GRIEVANCE # EXHIBITS ACTIONS OF ULTRA VIRES & MORE
RETURNED
10/07/16 2016180277 C Warden FURR signed the SIEP 1 with no answer present;

refused to interview witnesses; refused to review the
TLV/recandings; gave a general answer (RUBBER STAMP)
that only purports review, but does NOL provide any
actual reciress; repotted false information deLiberate~
ly in the course of responding to grievarces; only
investigated information to my detriment, never any in
my favor; complete refusal to investigate the actions
of his subordinates who consistently violated my
Constitutional rights; and after Plaintiff weiting
FURR personally about each incident, still did not

do anything to stop the actions of the defendants.

11/08/16 2016171216 EOL Seme answer as in 10/07/16.

11/17/16 2016186453 COL Same Answer as in 10/07/16.

PAGE 18
Case 2:18-cv-00333 Document 1 Filed on 10/04/18 in TXSD Page 19 of 29

 

 

STEP 2 GRIEVANCE # EXHIBITS ACTIONS OF ULTRA VIRES & MORE
RETURNED
1/17/16 2016197203 E Same answer as in 10/07/16.
11/29/16 2016201250 F Sane answer as in 10/07/16.

RAI/16 WIEA050% G, G-Ol, G02, Same answer as in 10/07/16. Denied all relief even

G-03, & GOH though at SIEP 2, with access to the sam facts as
the SIEP 1, the grievarce warranted a OIG case to

be opened.
12/50/16 2017031753 K-02 Sane answer as in 10/07/16.
02/02/17 2017008245 Jo Sane answer as in 10/07/16.
05/23/17 2017087060 S Sate answer as in 10/07/16.
10/16/17 DITA = 2-08 . Sane answer as in 10/07/16.
10/26/17 2017148907 AA-3 Sane answer as in 10/07/16.
14/08/17 2017125299 V Sane answer as in 10/07/16.
12/04/17 2017187645 a Sane answer as in 10/07/16.
02/09/18 2017170835 BB Sane answer as in 10/07/16.

05/18/18 2018084727 DD, DD-1 to Sane answer as in 10/07/16. Denied all relief even
DbD-19 though an OMBUDSYAN investigation, with access to the

sane facts as the SIEP 1, found that LT. GARCIA had
Violated my rights to DUE PROCESS, with the actions
of LT. GONZALES, and provided relief that FURR
should have given, especially since the (BUDRYAN
relief was granted PRICR to FURR making his decision
in his SIEP 1 ansver.,“This clearly shows that FURR
never had ANY intention to do his job, and answer
the SIEP 1 correctly. FURR purposely covered up the
actions of GARCIA and GONZALES.

06/29/18 + 2018091028 «=i(ss«&D, DD-l Sane answer as in 5/18/18.

07/19/18 2018088445 DD, DD-12 Same answer as in 5/18/18.

PAGE 19

 

 
Case 2:18-cv-00333 Document 1 Filed on 10/04/18 in TXSD Page 20 of 29

 

STEP 2 GRIEVANCE # | EXHIBITS ~ ACTIONS OF ULTRA VIRES & MORE

RETURNED

03/22/18 2018088424 DD, DD-1 to Same answer as in 5/18/18. ‘This grievance was filed
DD-19 by my eye witness MICHAEL GARREIT into this set of

events, which bolstered and made true ny clains,
however FURR denied him relief as well.

// 2018116568 DD-13 Detailed grievance against FURR for refusing to do
his duty and job, with no investigation into the
facts of SIEP 1 grievances?2018084727, 2018091028,
2018088445 & 2018088424. FURR knowingly entered
false entries into a goverment record, to further

subject Plaintiff to false disciplinary pnisments.

FURR was presented with knowledge of the falsity,
and still allowad his findings to affect the out-
cane of the disciplinary appeal. FURR intentionally
subjected Plaintiff to mistreatment & punishment he
knew was unlawful. FURR intentionally & knowingly
concealed documents to inpair the verity and the
availability of evidence in an investigation. FURR
has been a defendant in-active Litigation with the
Plaintifé in State court for over a year, and his
actions are retaliation for Plaintiff redressing
his grievances, and are a part of the allowed to
continue ongoing Campaign of Harassment. ‘This
grievance has been closed out, but NOI yet sent
back to the Plaintiff. Copies are provided.
There are NEVER any gaps in the Campaign of Harassment by
the defendants, except for when eight of the grievances in this
Suit are answered by signature authorities, other than FURR. FURR
answered seventeen (17) out of the twenty-five (25) STEP ONE's in
this case. FURR had prior knowledge of all twenty-five incidents
from communication with the Plaintiff via either direct personal
Conversations with the Plaintiff, I-60's from the Plaintiff, or

during Unit Classification Committee hearings with the Plaintiff.

PAGE -30

 
Case 2:18-cv-00333 Document 1 Filed on 10/04/18 in TXSD Page 21 of 29

E. BRIEF BREAKDOWN ON GONZALES’ ACTIONS OF ULTRA VIRES

STEP 2 GRIEVANCE # EXHIBITS
RETURNED

ACTIONS OF ULTRA VIRES & MORE

 

 

07/19/18 2018088445 DD to DD-19

03/23/18 2018088424 DD to DD-19

There was an ombudsman complaint that I do not have a copy to

This is a detailed grievarce against GONZALEZ for
using his position as an OYBUDSMAN investigator to
try and influence already given testimony, coerce
new testimony induced by fraudulent acts, and did
threaten perjury charges against my witnesses in
the OMBUDSMAN investigation that implicated GARCIA
with multiple levels of wrongdoing. GONZALEZ also |
denied documentary evidence being added into the !
recon, altered testimony by the witnesses and in ,
act of retaliation did all this to protect unit 2
staff fram the OMBUDSMAN investigation. ‘This |
investigation was later RE-DONE after being RE- |
FILED, and the new investigation with the SAME
facts resulted in relief for the Plaintiff. He
tampered with Physical. Bvidence, Fabricated sone
Evidence, tampered with a governmental recon,
Tanpered with Witnesses, and mh more.

 

‘This is a detailed grievarce filed against him
for ali of the above describad actions, but! this
one was filed by one of my witnesses MICHABL
GARRETT. ‘This is further proof of violations.

 

also filed against GONZALEZ as well. The investigation into the new

complaint was found in my favor an ALL issues, per Captain Herbst.&

WARDEN FERNANDEZ, who finalized the second investigation. There are

false claims of the information beinzg hearsay, when there were seven

own grievance in the matter. The problem is FURR and the regional

Assistant Director wanted to protect staff from further misconduct

|
sworn affidavits submitted, and also one of the witnesses filed his
|
|

allegations and denied all the grievances with NO relief. GONZALEZ

was privy to ALL of the misconduct by GARCIA and MURO, & did nothing.

PAGE 21
Case 2:18-cv-00333 Document 1 Filed on 10/04/18 in TXSD Page 22 of 29

F. BRIEF BREAKDOWN ON SONIA GUTIERREZ's ACTIONS OF ULTRA VIRES

 

 

 

STEP 2 GRIEVANCE # EXHIBITS ACTIONS OF ULTRA VIRES & MORE
RETURNED
11/03/16 2016171216 E-OL ‘This is a detailed grievance against GUITERREZ for

violating the ADA Act and Equal Protection Act, by
refusing to allow me to shower & making jokes about
my prior grievance 2016024914, vhich was for being
denied showers repeatedly. ‘This is an act of
retaliation, for redressing grievarces.

11/17/16 2016197203 E Detailed grievance on MIRO & GUITERREZ denying ma
the right to attend my medical layin to get oy
glasses fixed. This delayed then being fixed for
over 9 months causing me migcaiine headaches using
old glasses to see, that were 10 years old. I vas
perscribed pain medication twice for it. Glasses
were given beck repaired on 02/01/2017.

02/09/18 2017179835 BB, BP-1, BB-2, Detailed property claim on MURO & GUTIERREZ for

BB-3, EB-4, and = stealing my 2nd shower bag/property fron dayrom.

BB-5 This is also an Equal Protection claim as another
Offender who had his bag taken by then both, off
the same bench as mine, received a fair property
settlement fiom Captain Pixcardo, and I was denied
one myself.

There are NEVER any gaps in the Campaign of Harassment by
defendant GUTIERREZ, except for periods when she and I were NOT on
the same building or sides of the Unit. Every time she sees me she
makes it a point to harass me coutinually, and then just keeps
trying to antagonize the Plaintiff further. Due to limitations on
the amount of grievances allowed to be filed per week (1), not
every incident was able to be grieved. GUTIERREZ is also retaliating
for Plaintiff's suspected involvement with a family member of hers

being fired for drinking home-made wine by inmates, while working.

SEE: EXHIBIT Z - AFFIDAVIT FOR OMBUDSMAN ABOUT 4/4/17 & SGT MURO.

PAGE 22

 
Case 2:18-cv-00333 Document 1 Filed on 10/04/18 in TXSD Page 23 of 29

G. BRIEF BREAKDOWN ON THOMPSON & INMON's ACTIONS OF ULTRA VIRES

STEP 2
RETURNED

GRIEVANCE # EXHIBITS

ACTIONS OF ULTRA VIRES & MORE

 

 

03/23/17

2017087060

Sj. and U

This is a detailed grievance against THOMPSON and.
INON for using their positions on the Unit Class-
ification Comittee to negatively influeme the
vote of UGI CECILIA SBLZER (3rd matber) against
the Plaintiff, when assessing his recommended
upgrade in custody level per IDC) in Hntsville
and IDGJ's classification canputer system. The
Plaintiff had already testified against INYON in
Bee County court case # B-16-155/-CV-A as a
witness, before the hearing camened, and this
Clearly influarced her decision to override the
recommended upgrade to G-2. Both INMON ard also
THOMPSON start making comments about my religious
beard, harassing me over the way i grew it. Roth
of them denied me equal protection by law as there
was no rational basis for their actions. THMPSON
keeps referring to my prior grievances and also
OIG level investigations, when making his decision.

This is a detailed foumal complaint to the State
Classification Committee's director, in regards to
all of the above listed in 05/23/17, and INN
purposely and negatively influencing three seperate
Comittee votes to the Plaintiff's ham. This ws
Filed by DEECRAH ANDFRSCN on the Plaintiff's be-
half on 06/08/2017.

These arbitarary & capricious acts by THOMPSON and INMON were

done knowingly and intentinally to deprive the Plaintiff of his

earned custody level upgrade. INMON and THOMPSON make sure to try

and harass the Plaintiff on every occassion they can do so. While

their paths do not cross often, when they do it is in a negative

manner on every occassion. THOMPSON has also been guilty of acts
of vigilante discrimination, documented in 2018037466 & 2018042425.

PAGE 23

 
Case 2:18-cv-00333 Document 1 Filed on 10/04/18 in TXSD Page 24 of 29

X. RELIEF REQUESTED
44. The immediate cessation of all retalitory disciplinary cases

 

being written or ordered written by the defendants.

45. The immediate cessation of all acts involved in the ongoing

Campaign of Harassment led by the Defendants.

46. The actions of defendant MURO..in using physical force against
the Plaintiff without need or provocation, with GARCIA failing to
intervene to: prevent the misuse of force, in the shaving off of
Plaintiff's religious beard, was done maliciously and sadistically
and constituted cruel and unusual punishment in violation of RLUIPA
ard the Eighth Amendment of the United States Constitution, so an
injunction to prevent a re-occurrence of the force and a formal

declaration from this Court is needed in favor of the Plaintiff.

47. The actions of defendant MURO in using physical force against
the Plaintiff without need or provocation constituted the tort of
assault and battery: under the laws of Texas, so a declaration from

this Court is needed in favor of the Plaintiff.

48. The failure of Defendants GARCIA, GONZALES, & FURR to take
disciplinary or other action to curb the known pattern of physical
abuse of inmates by defendant MURO constituted deliberate indiffer-
ence to the Plaintiff's and other. prisoner's safety, and due to
this contributed to and proximately caused the above-described
violation of the Eighth Amendment rights and assault and battery,

so a declaration from this Court is needed in favor of Plaintiff.

49. Defendant GARCIA's actions in conducting the Plaintiff's
multiple falsified disciplinary hearings, and defendant FURR's
actions in sustaining it, violated the Plaintiff's rights under

the Due Process Clause, so a declaration from the Court is needed.

PAGE 24
Case 2:18-cv-00333 Document 1 Filed on 10/04/18 in TXSD Page 25 of 29

30. Defendant GUTIERREZ and MURO's repeated actions in failing to

provide adequate medical care for Plaintiff violated, for over nine
months, the Plaintiff's rights under the Eighth Amendment of the
United States Constitution, so a declaration is needed from this

Court in favor of the Plaintiff.

Si. The Defendants are in violation of the Plaintiff's right to
Due Process by the manner in which the Defendants administer

TIDGJ's Dicisciplinary rules and procedures in an unfair, arbitrary,
capricious and inconsistent manner, because other inmates do not
get falsified disciplinary cases for redressing grievances, so a

declaration is needed in favor of the Plaintiff from this Court.

32. The Defendants violated Plaintiff's rights to Equal Protection
and also constituted the torts of conversion and bailment, when
they deprived the Plaintiff of property permanently and when they
took possession of Plaintiff's property when moving him to another
building after being taken to the hospital, so a declaration is

heeded in favor of the Plaintif£ from this Court.

33. The Defendants violated Plaintiff's Equal Protection rights
protection when defendants arbitrarily and capriciously determined
Plaintiff's disciplinary appeals to TDCJ in a manner not consistent
with TDCJ policy and procedures, by using false dispositions on
reasons to deny. appeal; so a declaration is needed by this Court

in favor of the Plaintiff.

34. A declaration to allow a fair disposition on the items that
were unlawfully seized or damaged by defendants and return as such,

if reasonable, under Plaintiff's Equal Protection Clause.

PAGE 25

 
Case 2:18-cv-00333 Document 1 Filed on 10/04/18 in TXSD Page 26 of 29

XI. SANCTIONS
55. No court has ever sanctioned the Plaintiff as a result of

any lawsuit ever filed by the Plaintiff.
56. No court has ever warned or notified the Plaintiff that any

sanctions could be imposed on him for filing lawsuits.

XII. OBJECTION TO_AN ASSOCIATE JUDGE
3/7. Plaintiff objects to the referral of this case to an associate

judge for hearing a trial on the merits or presiding at a jury trial.

XIII. JURY DEMAND.
38. Plaintiff demands a jury trial.

. XIV. NOTICE OF PRE-EMPTIVE RETALIATION
39. The Plaintiff is not filing litigation to this Honorable Court,

in an effort to get moved to another unit in TDCJ, but to stop the
DEFACTO policies being allowed to continue that violate an inmate's

Civil rights on a daily basis on the McConnell Unit. °

60. One cannot try to correct violations and criminal acts by the
defendants, when the DEFACTO policy is to move offenders who file

Civil rights complaints to another unit.

61. Shoudl defendants move the Plaintiff to another unit after the

filing of this suit, this will be retaliation, by the defendants.

XV. CLOSING & PRAYER FOR RELIEF
62. The Plaintiff has asserted he was assaulted in retaliation For

reporting staff misconduct & redress of grievances, he was then
subject to a ongoing Campaign of Harassment in retaliation for the
reporting of the assault and other claims, for further redressing

his grievances against the defendants.

PAGE 26
Case 2:18-cv-00333 Document 1 Filed on 10/04/18 in TXSD Page 27 of 29

63. Plaintiff further asserts said assault also violated RLUIPA.

64. Plaintiff then asserts that the defendants willingly, knowing-
ly, and intentionally caused the above listed deprivations. The
record invthe Plaintiff's grievance history will show that the

defendants and TDCJ failed to respond and act to these assertions.

65. The amount of evidence presented dispels any type of suggest-
ion that Plaintiff's:plight arose from a single instance of type
of negligence or ineptitude, rather, Plaintiff is challenging a
pattern of conduct, that seemingly amounts to a policy, whereby
prison officials have consciously ignored the ongoing Campaign of

Harassment against the Plaintiff, for years.

66. The Plaintiff has established material facts with the exhibits
that include but are not limited to: signed affidavits by TDeJ
Correctional Officers, signed affidavits by eye-witnesses, and
Signed declarations by the Plaintiff, all under the penalty of

perjury.

67. For these reasons; Plaintiff asks the Court issue citation
for defendants to appear and also answer, and that Plaintiff be

awarded judgment against the Defendants additionally for this:

A. Declare that Defendants were deliberately indifferent
to Platntiff's known requests for help;

B. Declare that Defendants were deliberately indifferent
to Plaintiff's known serious medical needs;

CG. Declare that Defendants violated Plaintiff's rights
to be free from cruel and unusual punishment;

D. Declare that Deefendant violated Plaintiff's First
Amendment rights to Freedom of Speech;

PAGE 27
Case 2:18-cv-00333 Document 1 Filed on 10/04/18 in TXSD Page 28 of 29

‘E. Declare that Deféndants violated Plaintiff's First
Amendment rights to Freedom to Associate;

F. Declare that Defendants violated Plaintiff's rights

against cruel and unusual punishment;

G. Declare that Defendants violated Plaintiff's right to
not be subject to retaliation;

H. Declare that Defendants acts constituted the torts
of assault, battery, conversion, and bailment;

I. Declare that Defendants actions vialated the Religious
Land Use and Institutionalized Persons Act, the Americans
with Disabilities Act, and the Equal Protection Clause;

J. Declare that the Defénddnts :carried out a retalitory
Campaign of Harassment against the Plaintiff}

K. Declaratory relief from all other violations;
L. Declaratory relief from acts of Ultra Vires;

M. Injunctive relief;

O. Injunctive relief from acts of Ultra Vires;

P. Award attorneys’ fees for this cause and any and all
appeals as may be necessary;

Q. Award cost of court and cost of prosecuting Plaintiff's
claims; and

Rs Award any other and further relief to which Plaintiff
is and maybe justly entitled to.

DATED: A / }Ay2018.

Respectfully Submitted,

    

FRED HOFFMAN,
TDCJ# 1662898

PAGE 28

 
Case 2:18-cv-00333 Document 1 Filed on 10/04/18 in TXSD Page 29 of 29

INMATES DECLARATION
I, FRED HOFFMAN, III, TDCJ# 1662898, being presently incar-

cerated at the McConnell Unit, in Bee County, Texas, declare under

penalty of perjury that: the foregoing COMPLAINT is true and also

correct.

PAGE 29

 
   

FRED HOFFMAN,
TDCJ# 1662898
3001 S. Emily Drive

Beeville, Texas 78102
